DETAILED ACTION
Claims 1-14 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/28/2020 and 8/26/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 9, it is unclear what is included or excluded by the phrase “substantially elliptic or circular cross sectional area”. Furthermore, the Examiner can find no description in the Applicant’s specification that would allow one of ordinary skill to ascertain what is included or excluded by the phrase.

Regarding claims 2-8 and 10-14, these claims are rejected for failing to remedy the rejection of claims 1 and 9 above under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US 2017/0167242 A1, hereinafter Katayama) in view Conti (US Pat. No. 4,461,459, hereinafter Conti).

Regarding claim 1, Katayama teaches a sensor device for insertion and for measuring tension within a braided, plaited and/or laid line (see Fig. 2 and 3, sensor device 120 for measuring tension within braided, plaited, and/or laid line 11), the sensor device comprising; - an elongated sensor housing having an outer housing surface and an inner housing surface (see Fig. 2 and 3, elongated sensor housing 120 has outer and inner surface as shown), the outer housing surface having a substantially elliptic or circular cross sectional area around the longitudinal centre axis of the sensor housing (see Fig. 2 and 3, circular cross section interpreted due to the position within the cable 110 as shown), and - at least one pressure sensor arranged inside the elongated sensor housing (see [0025], sensors may be arranged on the inner surfaces of the housing of the integrated module 120), the at least one pressure sensor being configured to measure, at least indirectly, a pressure exerted on the outer housing surface (see [0026]-[0027], sensors measure pressure exerted on the outer surface of the housing).
Katayama fails to specifically teach that at least one end of the elongated sensor housing in the longitudinal direction is removably connected to the sensor housing by fixing means.
Conti teaches a tension sensor device (see Fig. 2) with internal sensors and electronics (see Fig. 2, sensors 36 and electronics 34/33), wherein at least one end of the elongated sensor housing in the longitudinal direction is removably connected to the sensor housing by fixing means (see Fig. 2, left end 31 is removably connected to the sensor housing as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to include in the device of Katayama the removable end of the sensor housing as suggested by Conti. This would allow for the sensor electronics to be accessed and replaced without needing to replace the entire sensor assembly, thereby reducing costs of operating the device.

Regarding claim 2, Katayama as modified by Conti above teaches all of the limitations of claim 1.
Katayama as modified by Conti above fails to specifically teach that the elongated sensor housing comprises aluminum, steel or titanium, and at least one end comprises materials such as hard plastics, polymer-based compounds for example comprising nylon, PEEK, POM and fiber reinforced composites.
However, Conti teaches that the sensor housing is comprised of non-metallic materials (see col. 5, lines 28-59, discussion of housing materials).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Katayama as modified by Conti above such that the housing materials were selected based on parameters known in the art, e.g. compressive strength, conductivity, thermal expansion coefficients. This is because one of ordinary skill in the art would have selected the appropriate materials so as to accurately measure the pressure on each sensor in the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. See MPEP 2144.07.

Regarding claims 4-7, Katayama as modified by Conti above teaches all of the limitations of claim 1.
Katayama as modified by Conti above fails to specifically teach that the sensor device further comprises; - a data recording unit arranged within the sensor housing for recording data received from any of the at least one pressure sensor; wherein the sensor device further comprises; - a data recording unit arranged within the sensor housing for recording data received from the at least one pressure sensor or the at least one temperature sensor or a combination thereof; wherein the sensor device  further comprises; - a data transmitting unit arranged within the sensor housing for transmitting data signals  from the data recording unit to an external receiver  during use; wherein the data transmitting unit comprises wireless transmitting means.
However, Katayama does teach that the device includes sensor recording modules (see [0018]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Katayama as modified by Conti above such that data recording units with wireless transmitters were provided for the pressure and/or temperature sensors. This is because wireless transmitters connected to data recording units allow for simple and effective remote recovery and analysis of data is known in the art.

Regarding claim 8, Katayama as modified by Conti above teaches all of the limitations of claim 1.
Katayama as modified by Conti above fails to specifically teach that at least one end of the elongated sensor housing in the longitudinal direction comprises a core strand attachment means for attaching a core strand.
However, Conti further teaches that at least one end of the elongated sensor housing in the longitudinal direction comprises a core strand attachment means for attaching a core strand (see Fig. 2, attachment means 32 for attachment to core strands for measuring tension).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to include in the device of Katayama as modified by Conti above a core strand attachment means as further suggested by Conti. This allows for the sensor housing to be attached to a pull line as described by Conti (see col. 5, line 15-27).

Regarding claim 9, Katayama as modified by Conti above teaches all of the limitations of claims 1-8.
Furthermore, Katayama teaches a line sensor assembly, wherein the line sensor assembly comprises; - a braided, plaited and/or laid line and - at least one sensor device arranged centrally within braided, plaited and/or laid line (see Fig. 2 and 3, sensor device 120 for measuring tension within braided, plaited, and/or laid line 11), the at least one sensor device comprising - a sensor housing having an outer housing surface and an inner housing surface (see Fig. 2 and 3, elongated sensor housing 120 has outer and inner surface as shown), the outer housing surface having a substantially elliptic or circular cross sectional area around the longitudinal centre axis of the sensor housing (see Fig. 2 and 3, circular cross section interpreted due to the position within the cable 110 as shown), and - a pressure sensor arranged inside the sensor housing, the pressure sensor being configured to measure, at least indirectly, a pressure exerted on the outer housing surface (see [0026]-[0027], sensors measure pressure exerted on the outer surface of the housing).

Regarding claim 10, Katayama as modified by Conti above teaches all of the limitations of claims 1, 2, and 4-9.
Katayama as modified by Conti above fails to specifically teach that the assembly further comprises; - a first securing means arranged on a first structure, wherein a first line end of the braided, plaited and/or laid line is fastened to the first securing means and a second line end of the braided, plaited and/or laid line is fastened to a second securing means  arranged on a second structure.
However, Conti further teaches that the assembly further comprises; a first securing means arranged on a first structure (see Fig. 1, securing means 21 on first structure 25), wherein a first line end of the braided, plaited and/or laid line is fastened to the first securing means and a second line end of the braided, plaited and/or laid line is fastened to a second securing means  arranged on a second structure (see Fig. 1, first end of the line attached to 21 and second end attached to second securing means 17 on a second structure 16).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the assembly of Katayama as modified by Conti above to include the first and second securing means and structures as further described by Conti. This allows for the line to be placed in operational position as shown by Conti (see Fig. 1).

Regarding claim 11, Katayama as modified by Conti above teaches all of the limitations of claims 1, 2, and 4-9.
Katayama as modified by Conti above fails to specifically teach that the assembly further comprises - at least one data receiver for receiving data signals from the at least one sensor device and  a control system for processing received data signals.
However, Katayama does teach that the device includes sensor recording modules (see [0018]) and wherein the data is used to determine remotely if an issue in the cable array has occurred (see [0030]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Katayama as modified by Conti above such that data recording units with wireless transmitters were provided for the pressure and/or temperature sensors to communicate with receivers within a control system. This is because wireless transmitters connected to data recording units allow for simple and effective remote recovery and analysis of data is known in the art.

Regarding claim 12 and 13, Katayama as modified by Conti above teaches all of the limitations of claims 1, 2, and 4-10.
Katayama as modified by Conti above fails to specifically teach that the first securing means comprises a winching means, being configured to receive tension related data from the at least one sensor device in use, and to reel out or in the braided, plaited and/or laid line, or be still, in accordance with the tension related data received from the at least one sensor device and pre-programmed instructions; wherein the winching means comprises; - a data receiver for receiving data signals from the at least one sensor device in use, - a winch motor for reeling in or out the braided, plaited and/or laid line such that the line tension is changed and - a control system for processing received data signals and to control the reeling operations set by the motor.
However, Conti further teaches a winch assembly which is used to pull cable, wherein the motor is operated based off of Continuous display of data received from the sensor device (see col. 3, line 17 through col. 4, line 49, discussion of use of the winch assemble, wherein the motor is operated based on the received data from the sensor device).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Katayama as modified by Conti above such that the sensor data was sent to a data receiver for operating a control system for a winch motor as further suggested by Conti. This would ensure that that the tension in the cable did not experience excess tension which could damage the cable.
 
Regarding claim 14, Katayama as modified by Conti above teaches all of the limitations of claims 1, 2, and 4-13.
Furthermore, Katayama teaches the step of measuring, at least indirectly, pressure in a direction perpendicular to the longitudinal direction of the sensor housing (see Fig. 3, measurement directions shown).
Katayama as modified by Conti above fails to specifically teach the steps of: - transmitting the data from the sensor device to a winching means, - processing the data in a control system and - determining, based on pre-programmed instructions and the processed data, whether or not the tension in the braided, plaited and/or laid line should be adjusted.
However, Conti further teaches a winch assembly which is used to pull cable, wherein the motor is operated based off of Continuous display of data received from the sensor device (see col. 3, line 17 through col. 4, line 49, discussion of use of the winch assemble, wherein the motor is operated based on the received data from the sensor device).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Katayama as modified by Conti above such that the sensor data was sent to a data receiver for operating a control system for a winch motor as further suggested by Conti. This would ensure that that the tension in the cable did not experience excess tension which could damage the cable.

Claims 3 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view Conti as applied to claim 1 above, and further in view of Seppa (US Pat. No. 5,517,864, hereinafter Seppa).

Regarding claim 3, Katayama as modified by Conti above teaches all of the limitations of claim 1.
Katayama as modified by Conti above fails to teach that the sensor device further comprises; - at least one temperature sensor arranged within the sensor housing, the at least one temperature sensor being configured to measure, at least indirectly, temperature within a braided, plaited and/or laid line at or near an insertion point of the sensor device into the line.
Seppa teaches a line tension monitoring system which includes measuring both tension and temperature (see Abstract and claim 1, discussion of measuring of temperature and temperature of the transmission line).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Katayama as modified by Conti above such that the device included a temperature sensor as suggested by Seppa. This would allow for various factors about the line comprising the tension measurement system as suggested by Seppa (see Abstract).

Regarding claim 9, Katayama as modified by Conti and Seppa above teaches all of the limitations of claim 1 and 3.
Furthermore, Katayama teaches a line sensor assembly, wherein the line sensor assembly comprises; - a braided, plaited and/or laid line and - at least one sensor device arranged centrally within braided, plaited and/or laid line (see Fig. 2 and 3, sensor device 120 for measuring tension within braided, plaited, and/or laid line 11), the at least one sensor device comprising - a sensor housing having an outer housing surface and an inner housing surface (see Fig. 2 and 3, elongated sensor housing 120 has outer and inner surface as shown), the outer housing surface having a substantially elliptic or circular cross sectional area around the longitudinal centre axis of the sensor housing (see Fig. 2 and 3, circular cross section interpreted due to the position within the cable 110 as shown), and - a pressure sensor arranged inside the sensor housing, the pressure sensor being configured to measure, at least indirectly, a pressure exerted on the outer housing surface (see [0026]-[0027], sensors measure pressure exerted on the outer surface of the housing).

Regarding claim 10, Katayama as modified by Conti and Seppa above teaches all of the limitations of claims 1, 3, and 9.
Katayama as modified by Conti and Seppa above fails to specifically teach that the assembly further comprises; - a first securing means arranged on a first structure, wherein a first line end of the braided, plaited and/or laid line is fastened to the first securing means and a second line end of the braided, plaited and/or laid line is fastened to a second securing means  arranged on a second structure.
However, Conti further teaches that the assembly further comprises; a first securing means arranged on a first structure (see Fig. 1, securing means 21 on first structure 25), wherein a first line end of the braided, plaited and/or laid line is fastened to the first securing means and a second line end of the braided, plaited and/or laid line is fastened to a second securing means  arranged on a second structure (see Fig. 1, first end of the line attached to 21 and second end attached to second securing means 17 on a second structure 16).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the assembly of Katayama as modified by Conti and Seppa above to include the first and second securing means and structures as further described by Conti. This allows for the line to be placed in operational position as shown by Conti (see Fig. 1).

Regarding claim 11, Katayama as modified by Conti and Seppa above teaches all of the limitations of claims 1, 3, and 9.
Katayama as modified by Conti and Seppa above fails to specifically teach that the assembly further comprises - at least one data receiver for receiving data signals from the at least one sensor device and  a control system for processing received data signals.
However, Katayama does teach that the device includes sensor recording modules (see [0018]) and wherein the data is used to determine remotely if an issue in the cable array has occurred (see [0030]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Katayama as modified by Conti and Seppa above such that data recording units with wireless transmitters were provided for the pressure and/or temperature sensors to communicate with receivers within a control system. This is because wireless transmitters connected to data recording units allow for simple and effective remote recovery and analysis of data is known in the art.

Regarding claim 12 and 13, Katayama as modified by Conti and Seppa above teaches all of the limitations of claims 1, 3, 9 and 10.
Katayama as modified by Conti and Seppa above fails to specifically teach that the first securing means comprises a winching means, being configured to receive tension related data from the at least one sensor device in use, and to reel out or in the braided, plaited and/or laid line, or be still, in accordance with the tension related data received from the at least one sensor device and pre-programmed instructions; wherein the winching means comprises; - a data receiver for receiving data signals from the at least one sensor device in use, - a winch motor for reeling in or out the braided, plaited and/or laid line such that the line tension is changed and - a control system for processing received data signals and to control the reeling operations set by the motor.
However, Conti further teaches a winch assembly which is used to pull cable, wherein the motor is operated based off of continuous display of data received from the sensor device (see col. 3, line 17 through col. 4, line 49, discussion of use of the winch assemble, wherein the motor is operated based on the received data from the sensor device).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Katayama as modified by Conti and Seppa above such that the sensor data was sent to a data receiver for operating a control system for a winch motor as further suggested by Conti. This would ensure that that the tension in the cable did not experience excess tension which could damage the cable.
 
Regarding claim 14, Katayama as modified by Conti and Seppa above teaches all of the limitations of claims 1, 3, and 9-13.
Furthermore, Katayama teaches the step of measuring, at least indirectly, pressure in a direction perpendicular to the longitudinal direction of the sensor housing (see Fig. 3, measurement directions shown).
Katayama as modified by Conti and Seppa above fails to specifically teach the steps of: - transmitting the data from the sensor device to a winching means, - processing the data in a control system and - determining, based on pre-programmed instructions and the processed data, whether or not the tension in the braided, plaited and/or laid line should be adjusted.
However, Conti further teaches a winch assembly which is used to pull cable, wherein the motor is operated based off of continuous display of data received from the sensor device (see col. 3, line 17 through col. 4, line 49, discussion of use of the winch assemble, wherein the motor is operated based on the received data from the sensor device).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Katayama as modified by Conti and Seppa above such that the sensor data was sent to a data receiver for operating a control system for a winch motor as further suggested by Conti. This would ensure that that the tension in the cable did not experience excess tension which could damage the cable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855